Title: To George Washington from Richard Henry Lee, 8 March 1794
From: Lee, Richard Henry
To: Washington, George


          
            Dear Sir,
            Chantilly [Va.] March the 8th 1794
          
          Not having enjoyed one days health since I had the honor of seeing you at Shuters hill,
            and closely confined at home, I knew not until yesterday that Mr
            H: Muse the Collector of Rappahanock had put his place in jeopardy by a conduct
            certainly very full of danger to the public affairs. A young man
            of the same name and family has requested me to lay before you the reputation for fitness rightly to discharge the duties of this Office that he has
            acquired by doing the business of it for a considerable time past. That if you have not
            one more worthy in view he may have a chance to find favor with you. Doctr Brokenbrough who lives in the Town where Mr Laurence Muse has kept
            the Office and whose judgement and opinion, I think, deserve attention, writes thus to me. “If I had not been well satisfied of his merit, I
            should not have taken this liberty; but I know him to be a young Man of strict
            integrity, and that his abilities in this Line are at least equal to any persons on
            Rappahanock”—My brother Frank of Menoken who is not much disposed to give characters writes me “This young man is generally very well spoken of,
            particularly for his diligence and punctuality[.]” It is true that I have not had much
            business with him: but at such times he has appeared expert and clever. Were I called
            upon to give my opinion concerning the late malversation in that Office, I think I could
            venture to say that I judged this person to have had no concern in the affair. I have
            spoken with him concerning his ability to give adequate security. Upon this point he
            appears to have no difficulty.
          I am very happy to hear of Genets recall. And hope it may prove a lesson to others,
            however justified by instructions, or seeming to be so, that they may not with impunity
            trample upon all the forms of decency and respect, that have hitherto been practised in
            the World.
          Is it possible that there can be any rational proof of the Court of London intriguing
            with Algier⟨s⟩ and Portugal to hound out the former against our Trade. In any way that I can view the subject I cannot see the great interest
            that stimulate a conduct so unjustifiable, so contrary to Neutrality, and at a peculial
            crisis too, when our friendship not our enmity is to be desired. It is chiefly flour and
            grain that are sent to the South of Europe, in which articles, I believe, we have not
            the smallest competition with G. Britain. At the same time that the profits of this
            Trade enable our Merchants to pay for the immensity of British Manufactures that Messrs
            Jefferson & Madison say we import from thence. I confess that I do not by any means
            approve the Trade resolves introduced to Congress by the latter.
            They appear to me to be partial, very ill timed, and totally unnecessary. Because, the
            fact, (admitting it to be one on which this whole Theory, is built,
            and when by the bye Theories & the practise of Commerce have seldom agreed well) of
            our Commerce being so very highly beneficial to G. Britain as is stated, this fact, from
            the nature of things, must be continually increasing; so as to put the Gainers greatly
            too much in our power to permit them the idea of refusing our reasonable desires.
          And this without proceeding, at a time and in a manner, evidently to shew a prejudiced,
            hostile temper of mind. But what astonishes me is, to see so many of our Virginia
            representatives voting for this most pernicious policy! For certainly Virginia will feel
            the ruinous consequences of this Crambo Trade fatally and quickly. I hope your goodness will excuse my writing so much on this subject—The
            plan has often engaged the public attention, and been generally reprobated.
          The Newspapers tell us that the present Minister of France condemns in toto the conduct
            of his predecessor, and in the same unlimited manner approves the proceeding of our
            government, especially in what relates to our avoiding War.
            That he is right in both these points is incontestable. But attending to all we have
            seen, what consistent judgement can be formed to reconcile such contrarieties. There lay
            aside the Crafty, deep and intricate politics that have distinguished the genius of
            France thro all the Annals of history; by which she has duped so many Nations for her
            own advantage, and to their great injury. I have never heared it denied or doubted but
            that the instructions published by Genet were the genuine orders of his Masters, and
            altho in his conduct you discover the furious Zeal of a mad Precursor, yet it is
            impossible not to see thro the whole of the instructions the most decided determination
            to push us into the War by every possible means. The words of the instructions are, “We
            ought to excite by all possible means the Zeal of the Americans &c. &c.[”] Fortunately, very fortunately for these States the Wisdom and
            Patriotism, firmness & vigilance of our Government hath frustrated the destructive
            design. But, is it possible that this Minister can speak the sentiments of his Masters
            when he approves the condemnation of what they so warmly & evidently deserved. It is
            here again lucky for us that we are fairly put upon our guard against all the Arts and
            Detours of the subtlest policy. The success & happiness of the United States is our
            care, and if the nations of Europe approve War, we surely may be permitted to cultive the arts of peace. And it is realy a happiness to reflect
            that if War should befall us, our Government will not promote it; but give cause to all
            who venerate humanity to revere the rulers here.
          I beg leave to present my best respects, and those of this family to your Lady. I have
            the honor to be dear Sir with the most respectful sentiments of affection & esteem
            your friend & servant
          
            Richard Henry Lee.
          
        